Citation Nr: 1448239	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-12 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for plasmablastic lymphoma.

3.  Entitlement to service connection for diabetes mellitus Type II. 

4.  Entitlement to service connection for a visual disorder, to include as secondary to diabetes mellitus Type II.  

5.  Entitlement to service connection for a cardiovascular disorder, to include as secondary to diabetes mellitus Type II.  

6.  Entitlement to service connection for a neurological disorder, to include as secondary to diabetes mellitus Type II 

7.  Entitlement to service connection a renal disorder, to include as secondary to diabetes mellitus Type II.  

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to February 1969.  The Veteran died on June [redacted], 2012.  

By rating action in August 2006, the RO denied service connection for diabetes mellitus with secondary visual, cardiovascular, neurological and renal disabilities.  The Veteran and his representative were notified of this decision and did not appeal.  Subsequent requests to reopen this claim were denied by the RO in March 2008, and March and November 2009.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a March 2010 RO decision that denied service connection for plasmablastic lymphoma (the appellant was substituted for the Veteran in October 2013), and a December 2013 RO decision that denied, in part, service connection for the cause of the Veteran's death and found that new and material evidence had not been received to reopen the claim of service connection for diabetes mellitus with secondary visual, cardiovascular, neurological and renal disabilities, for purposes of accrued benefits.  A videoconference hearing before the undersigned was held in June 2014.  

If VA receives or associates with the claims file relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. § 3.156(c) (2013).  Here, after the November 2009 rating decision, the Veteran's service personnel records were associated with the claims file.  These records are pertinent to the claim on appeal and were not associated with the claims folder when VA last decided the claim in November 2009.  Thus, the claim will be reconsidered without consideration of whether there is new and material evidence.  Id.  Accordingly, the claims have been recharacterized as reflected on the title page. 

The issues of entitlement to service connection for the cause of the Veteran's death and plasmablastic lymphoma, and entitlement to visual disorder, cardiovascular disorder, neurological disorder, and renal disorder, to include as secondary to diabetes mellitus Type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that he served in the Republic of Vietnam during the Vietnam Era.  

2.  The Veteran was diagnosed with diabetes mellitus Type II which required medication to treat and so likely manifested to a compensable degree after service.


CONCLUSIONS OF LAW

The criteria for service connection for diabetes mellitus Type II presumed as due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board considered the regulations pertaining to VA's statutory duty to notify and assist the claimant with the development of facts pertinent to her claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the claimant's claim is required at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (emphasis added) shall be presumed to have been exposed during such service to a herbicide agent, (such as Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  

In pertinent part, pursuant to 38 C.F.R. § 3.309(e), certain enumerated diseases manifested at any time after service shall be service connected, if a veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Diabetes mellitus Type II is among the enumerated diseases.  

The appellant contends that the Veteran's fatal plasmablastic lymphoma was due to herbicide exposure when he was on TDY to Vietnam for three months from his duty station in Thailand in the late 1960's.  The appellant asserted that a letter from a fellow serviceman who knew the Veteran prior to service and met up with him on a tarmac in Vietnam proves that the Veteran traveled to Vietnam while he was in Thailand, and should be sufficient to establish the presumption of herbicide exposure.  

In an October 2008 letter, the Veteran maintained that for the period from September 1966 to September 1967, he was stationed at Takhli Air Base Thailand.  The Veteran explained that at the time Thailand was a neutral country.  He was there with a squadron of F-1056 aircraft in support of Operation Rolling Thunder that was bombing North Vietnam.  They had a tremendous number of aircraft lost over North Vietnam.  The Veteran maintained that the national media wanted to see the planes and support personnel.  They could not let them film them in Thailand because they were not supposed to be there in the first place.  To appease the media they flew a squadron of ground crew and armored personnel along with the aircraft to DaNang Vietnam.  This was where the media made their films and stories on the F-1056.  They rotated in and out of DaNang for several weeks.  Each time they flew in and out in C-130 aircraft.  These aircrafts were not confirmed for personnel shipments.  These aircrafts did not have any seats but had totally empty cargo compartments where the Agent Orange was sprayed.  Agent Orange was stored at DaNang Air Base.  The Veteran maintained that he spent a total of almost 3 weeks in South Vietnam at DaNang Air Base where he was exposed to Agent Orange during this period. The Veteran noted that they could not give them a written order because they were doing a classified secret operation.  

Historically, the Veteran's service personnel records and DD 214, showed that he had one year of foreign service in Thailand from September 1966 to September 1967.  The service records do not show any periods of TDY or other duty assignments to Vietnam, or that he was awarded any medals or citations indicating direct participation in combat action in Vietnam.  The Veteran's service awards included the Republic of Vietnam campaign medal (RVCM).  Parenthetically, the RVCM was awarded to military personnel who served in Vietnam or provided war support from outside of Vietnam, and was generally awarded to servicemen serving in Thailand or Japan.  

As to the letter from the Veteran's childhood friend, the Board notes that there are actually two letters of record from this serviceman.  In the first letter, dated in July 2009, the serviceman wrote that he was stationed at Da Nang Air Base from June 1966 to June 1967, and that he saw the Veteran during the period between January and June "1996" (presumably he meant 1967) "for a period of four to five days." He reported that the Veteran was stationed in Thailand and was TDY "for those 4-5 days" and that they had dinner and talked about their days in school together.  In his second letter, dated in March 2012, the serviceman provided essentially the same general information but asserted that the Veteran was TDY to Vietnam "for approximately two or three months."  The serviceman also reported that it was not uncommon for personnel to be sent to various bases in Vietnam from Thailand.  

The Board notes that during his lifetime, the Veteran attempted to confirm his allegations through the Department of the Air Force, that personnel were sent to Vietnam from Thailand as part of a media event to allow reporters an opportunity to view the planes and crews that were carrying out the bombing missions over North Vietnam.  A service department letter to the Veteran in July 2011, indicated that there was no record in the unit histories for the 355th Tactical Fighter Wing (Veteran's unit) and its subordinate units that aircraft were sent to Vietnam for media coverage of any sort.  The service department, however, acknowledged that the combat missions from Thailand were considered a secret and that information about the USAF's presence in Thailand should be kept to a minimum.  By mid-March 1967, both governments openly invited newsman to Takhli to tour the facilities and openly admitted to the combat operations going on against North Vietnam.  The service department acknowledged that the only flights to Vietnam from the Veteran's unit, was a battle damaged fighter jet that was diverted to Da Nang in November 1966, and a Takhli-owned C-47 that transported "ammunition and maintenance support personnel" to Vietnam during the period January to June 1967.  The service department indicated that there was no further clarification as to why ammunition and maintenance support personnel would be sent to Vietnam, and no previous or subsequent Wing history made this statement.

The Board finds that the Veteran's account of having temporarily served in the Republic of Vietnam in 1967 competent and credible.  The Veteran's account is generally consistent with information obtained from the service department in which it was acknowledged that a Takhli-owned C-47 was being used to transport "ammunition and maintenance support personnel" to Vietnam during the period January to June 1967 notwithstanding the Veteran's recollection as being flown in and out on C-130 aircrafts.  Indeed, the service department indicated that there was no clarification as to why ammunition and maintenance support personnel would be sent to Vietnam. Every detail of the Veteran's allegation need not be corroborated.  The Court recently reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  The Board finds that reasonable doubt should be resolved in favor of the Veteran.  Accordingly, the record shows that the Veteran had requisite service in the Republic of Vietnam.  Diabetes mellitus Type II is a disease associated with herbicide exposure.  38 C.F.R. § 3.309(e).  As the Veteran required medication to control his diabetes, the disease likely manifested to a compensable degree under Diagnostic Code 7913 after service.  38 C.F.R. § 3.307(a)(6).  As such, the Board finds that service connection for Diabetes mellitus Type II is warranted.


ORDER

Service connection for diabetes mellitus Type II presumed as due to herbicide exposure is granted. 


REMAND

As noted above, the Board finds that the Veteran had requisite service in the Republic of Vietnam.  Therefore, he is presumed to have been exposed to herbicides during his military service.  The evidence of record shows that the Veteran was first diagnosed with lymphoma in April 2009, and that he did well for about two years after several cycles of chemo therapy.  However, he had a recurrence of lymphoma in July 2011, which spread aggressively to other organs and ultimately caused his death in June 2012.  

Non-Hodgkin's lymphoma and B-cell leukemias are diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e) (2013).  The Certificate of Death lists lymphoproliferative disease as the immediate cause of death.  An October 2011 VA treatment record indicated that the Veteran underwent a liver transplant in March 2009, and that in April 2009, he had abnormal liver enzymes.  An MRI showed extensive abdominal masses and a biopsy showed plasmablastic lymphoma "most likely from immunosuppression [status post] liver transplant."  A September 2009 letter from Dr. R.S. noted that the Veteran was diagnosed with Non-Hodgkin's lymphoma.  An August 2010 report from Dr. R.S. noted that the Veteran had a "history of plasmablastic lymphoma, the etiology diagnosed 07/2009 after liver transplant which he received on 03/25/2009, secondary to alcoholic cirrhosis."  An October 2011 letter from Dr. R.S. noted that the Veteran was diagnosed with plasmablastic lymphoma.

The Board finds that a VA medical opinion is necessary to specifically identify any visual, cardiovascular, neurological, and renal disorders that are secondary to the Veteran's diabetes mellitus Type II and to determine whether the Veteran's cause of death is due to his service. 


Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain an opinion by a physician(s) (M.D.) regarding whether the Veteran had any visual, cardiovascular, neurological, and renal disorders as the result of his diabetes mellitus Type II.  The claims folder [and any pertinent records in the electronic claims file] must be provided to and reviewed by the physician in conjunction with the opinion.  

(a)  The physician should indicate whether the Veteran had ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

(b)  The physician must render an opinion as to whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that the Veteran had any visual, cardiovascular, neurological, and renal disorders (i) caused by or (ii) aggravated by his service related diabetes mellitus Type II.  If aggravation occurred, the physician should quantify, if possible, the extent to which the disability was aggravated.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. If any requested opinion cannot be provided without resort to speculation, the physician should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Obtain an opinion by a physician(s) (M.D.) regarding the nature and etiology of the Veteran's cause of death.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the physician.  The physician is requested to provide an opinion as to the following:

(a) Identify the immediate fatal cause of death.  In so finding, please discuss the relationship among lymphoproliferative disease, plasmablastic lymphoma, and Non-Hodgkin's lymphoma (i.e., are these the same diseases, are these different diseases, is one an umbrella disease for the other diseases, etc.). 

(b) Please accept as fact that Non-Hodgkin's lymphoma and B-cell leukemias are diseases associated with herbicide exposure and that the Veteran is presumed to have been exposed to herbicides during service.  In light of the foregoing, is it at least as likely as not (50 percent or greater probability) that the Veteran's lymphoproliferative disease, plasmablastic lymphoma, and Non-Hodgkin's lymphoma are due to in-service herbicide exposure as opposed to a post-service event?

(c) Is it at least as likely as not that the Veteran's diabetes mellitus Type II (and any cardiovascular and renal disorders found to be secondary to diabetes mellitus Type II and ischemic heart disease) (1) involved an active process affecting a vital organ and resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death or was of such severity as to have a material influence in accelerating death, or (2) otherwise caused the death of the Veteran or contributed substantially or materially, combined, aided or lent assistance to cause the death of the Veteran.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the physician should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


